Citation Nr: 1503546	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-04 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for eczema. 

2. Entitlement to an initial disability rating in excess of 40 percent for left wrist carpal tunnel syndrome.

3. Entitlement to an initial disability rating in excess of 10 percent for left foot plantar fasciitis with heel spur.

4. Entitlement to an initial disability rating in excess of 10 percent for right foot plantar fasciitis with heel spur.
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had verified active duty service from October 1988 to October 2010; the record indicates she had a prior period of active service from September 1987 to January 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In pertinent part, the January 2011 rating denied service connection for right hip pain; granted service connection for left and right wrist carpal tunnel syndrome, assigning separate 10 percent disability ratings; granted service connection for bilateral plantar fasciitis with heel spurs and assigned a noncompensable rating; granted service connection for bilateral tibial muscle strain with compartment syndrome and assigned separate noncompensable ratings; and granted service connection for eczema, assigning a noncompensable rating.  An interim January 2012 rating decision granted service connection for right hip tendonitis and increased the rating for eczema to 10 percent, effective November 1, 2010.  In her February 2012 substantive appeal, the Veteran indicated she was only appealing the ratings of her service-connected eczema, bilateral plantar fasciitis with heel spurs, and left wrist carpal tunnel syndrome.  An interim August 2012 rating decision increased the rating for left wrist carpal tunnel syndrome to 40 percent, effective November 1, 2010, and granted separate 10 percent ratings for left foot and right foot plantar fasciitis.

Additional evidence, including VA treatment records (from between September 2012 and June 2014) and a letter received in December 2013 from the Veteran's acquaintance, was received after the case was certified to the Board; a waiver of RO consideration was received in December 2014.

In a September 2013 letter, the Veteran reported her service-connected right hip disability had increased in severity.  The issue of entitlement to a rating in excess of 10 percent for right hip tendonitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased ratings for left wrist carpal tunnel syndrome, right foot plantar fasciitis, and left foot plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the period on appeal, the Veteran's service-connected eczema has been treated with topical corticosteroids and has affected between 5 percent and 20 percent of her entire body or exposed areas; it has not been treated by systemic corticosteroids or affected 20 percent or more of her entire body or exposed areas.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2010 letter provided notice on the "downstream" issues of disability ratings and effective dates prior to the January 2011 rating decision was issued.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006). The Veteran has had ample opportunity to respond/supplement the record.  She has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding VA's duty to assist, the Veteran's VA treatment records have been secured.  VA examinations were performed in connection with her eczema claim in July 2010 and April 2012.  The April 2012 examiner noted the claims file was not available for review.  However, review of the claims file is not a requisite for an adequate examination, it is merely a concise way of referring to the medical history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  The examiner's report reveals that she had a clear understanding of history of the Veteran's eczema and evaluated its severity.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met. Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The RO has rated the Veteran's service-connected eczema under the provisions of Diagnostic Code 7806 during the period on appeal. 

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under Diagnostic Code 7806, a 10 percent rating is assigned for eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned for eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Diagnostic Code 7806 also allows for ratings under Codes 7800 through 7805 for disfigurement of the head, face, or neck or scars, depending on the predominant disability.  38 C.F.R. § 4.118.  

The Veteran underwent a VA skin examination in July 2010.  She reported eczema flare-ups occurred 3 to 4 times a year.  She treated them with Eucerin cream, Cetaphil, and triamcinolone (corticosteroid) cream.  On examination, her skin had normal texture and turgor.  There was no sign of eczema. The examiner diagnosed recurrent eczema.

In her March 2011 notice of disagreement, the Veteran asserted she was entitled to an increased rating for her eczema because it was treated with triamcinolone, a corticosteroid.  

A May 2011 VA primary care note indicates the Veteran reported concerns regarding her eczema, which she indicated was flaring up.  The eczema was mainly on her neck, burned, and was itchy.  She was using alcohol, soap, and over-the-counter hydrocortisone to treat it.  On examination, there was a dry eczematous rash over her neck that was hyperpigmented.  Some excoriations were seen.  The percent of her body affected was not provided.  Dermacerin and triamcinolone were prescribed.  The note indicates prednisone was prescribed, but for her reported back pain.

An October 2011 VA dermatology consultation note shows the Veteran reported being able to control her eczema with Cetaphil gentle skin cleanser and Eucerine cream.  She had a recent outbreak that responded to triamcinolone and topical bland creams.  A skin examination was negative.  Lac-hydrin (ammonium lactate) was prescribed.  

In her February 2012 substantive appeal, the Veteran requested a 60 percent rating for her eczema because she had continuously received corticosteroid therapy in the form of triamcinolone cream and prednisone tablets.

The Veteran underwent another VA skin examination in April 2012.  The Veteran reported she continued to have flare-ups, but they were controlled with triamcinolone cream, which she used daily, and Eucerin cream.  On examination, her eczema had not caused any scarring or disfigurement of the head, face, or neck.  The examiner noted that the Veteran's eczema had been treated with the constant/near-constant use of topical corticosteroids, including triamcinolone cream.  She indicated systemic corticosteroids had not been used in the prior 12 months.  The examiner approximated that her eczema covered between 5 percent and 20 percent of her total body area and none of her exposed area.  She noted a small area of skin outbreak on the posterior aspect of her right upper arm, with small, flesh-colored papules.  It was not tender or erythematous.  The examiner found the eczema did not impact the Veteran's ability to work. 

VA treatment records from between January 2012 and June 2014 show the Veteran continued to be regularly prescribed ammonium lactate, dermacerin cream, and triamcinolone cream.  A May 2013 treatment note indicates she denied rashes.  A May 2013 nursing inpatient evaluation note indicates the Veteran did not have skin patches.  A March 2014 primary care note shows she requested more cream for her eczema, noting it was that time of the year.

The Board finds that the VA examination reports and treatment records, overall, do not show that the Veteran's eczema has been treated by systemic corticosteroids or affected 20 percent or more of her entire body or exposed areas.  The Veteran reported regular flare-ups, but she did not allege, and the record does not show, that they have affected 20 percent or more of her entire body or exposed areas.  On July 2010 examination, there was no sign of eczema.  The April 2012 examiner approximated the eczema affected between 5 and 20 percent of her entire body.  Furthermore, the Veteran argues she is entitled to an increased rating because she received corticosteroid therapy in the form of triamcinolone cream and prednisone tablets.  However, the VA examination reports and VA treatment records do not show she has received systemic therapy for her eczema during the period under consideration.  The Veteran reported she treated her eczema with Eucerin cream, Cetaphil, and triamcinolone (corticosteroid) cream during the July 2010 VA examination.  The May 2011 primary care note indicates she was prescribed prednisone, a corticosteroid, but for her back pain.  The April 2012 examiner noted that the Veteran's eczema had been treated with the constant/near-constant use of topical corticosteroids, including triamcinolone cream, but indicated systemic corticosteroids had not been used in the prior 12 months.

Furthermore, the medical evidence does not reflect that she experiences any scarring or disfigurement as a result of her eczema.  Therefore Diagnostic Codes 7801-7805 are not applicable.  

The Board recognizes the Veteran's general assertions that the severity of her eczema warrants an increased rating, but she is not shown to have requisite medical training, expertise, or credentials needed to render a medical opinion as to the extent and severity of her eczema.  See Jandreau, 492 F.3d at 1377.  To the extent that the Veteran argues that the medical evidence supports an increased disability rating, she is not competent to make such assertions.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's eczema more nearly approximates the criteria for a rating in excess of 10 percent during the period on appeal.  Staged ratings are therefore not warranted.  

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's eczema under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In Thun, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  Comparing the Veteran's eczema symptomatology to the applicable criteria, the Board finds that the degree of disability that was shown is encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's eczema is manifested by eczema affecting portions of her body, requiring the use of topical therapy for treatment.  Such symptomatology (and effects on daily living) is contemplated by the rating criteria and does not present an exceptional disability picture.  As noted, the April 2012 examiner found the eczema did not impact the Veteran's ability to work. Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of her eczema is not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111.  

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to her eczema.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As noted, the April 2012 examiner found the eczema did not impact the Veteran's ability to work.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating in excess of 10 percent for eczema is denied.


REMAND

Regarding the issue of entitlement to a rating in excess of 40 percent for left wrist carpal tunnel syndrome, a review of the record shows that medical evidence relevant to the Veteran's appeal was received at the AOJ after it issued the statement of the case in January 2012, but before the appeal was certified to the Board in October 2012.  An April 2012 VA examination report and VA treatment records from between January 2012 and August 2012 include findings pertinent to the Veteran's claim for an increased rating for her left wrist carpal tunnel syndrome.  When the AOJ receives additional evidence after the statement of the case has been issued but before the appeal is certified and transferred to the Board, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  The examination report and VA treatment records are pertinent to the left wrist carpal tunnel syndrome disability rating.  The AOJ did not issue a supplemental statement of the case addressing this evidence.  As such, remand is required.  

The Veteran's is currently assigned separate 10 percent ratings for her service-connected plantar fasciitis of each foot pursuant to 38 C.F.R. § 4.72, Diagnostic Code 5284.  In a September 2013 letter, she asserted her bilateral plantar fasciitis with heel spurs had increased in severity since the most recent examination in April 2012.  She indicated she was only able to stand for 1 minute without pain.  She reported the pain and throbbing sensation had increased in severity.  Given her statement and the length of the intervening period, another VA examination is needed to determine the current severity of her service-connected bilateral plantar fasciitis.  

A review of the record shows that the most recent VA treatment records date from June 2014.  VA's duty to assist requires that any outstanding VA treatment records be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from June 2014 to the present which have not yet been associated with the record, including records from the Shreveport, Louisiana VA medical center (VAMC).  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. The Veteran should then be scheduled for a VA foot examination to ascertain the current nature and severity of her service-connected bilateral plantar fasciitis with heel spurs.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

3. After undertaking any other development deemed appropriate, review the expanded record and readjudicate the issues of entitlement to an initial rating in excess of 40 percent for left carpal tunnel syndrome (considering all evidence received subsequent to the January 2012 statement of the case), entitlement to an initial disability rating in excess of 10 percent for left foot plantar fasciitis, and entitlement to an initial disability rating in excess of 10 percent for right foot plantar fasciitis.

The Veteran and her representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


